DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
This Office action is in response to the applicant’s communication filed 06/17/2022.
Status of the claims:
Claims 1 – 10 and 18 – 23 are pending in the application.
Claims 1, 20, and 21 are amended.
The objections to the specification with respect to the abstract as set forth in the previous action has been withdrawn in light of the applicant’s amendments filed 06/17/2022.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a detachment mechanism” in claim 1 which is disclosed in the specification, page 15 paragraph 2 as thermal mechanisms, mechanical mechanisms, or equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The previous rejections of claims 1 – 10 and 18 – 23 under 35 U.S.C. 102/103 with respect to the primary Fortson has been withdrawn in light of the amendments made on 06/17/2022; specifically, Fortson is silent regarding wherein the anchors are facing distally and configure to initially engage the proximal facing surface without passing through the passage in the tissue layer  However, it is noted that in view of the amendments, a new ground(s) of rejection is made in view of Fortson in view of Smith.

Claims 1, 2, 18, 19, and 21 – 23 under 35 U.S.C. 103 as obvious over Fortson (US 20100179590 A1) (cited in previous action) and in view of Smith (US 20080287988 A1).
Regarding claim 1, Fortson discloses a vascular closure device (vessel closure) (abstract) for closing a passage in a tissue layer (abstract), comprising: 
a housing (sheath 110) having an elongate configuration with an axial length greater than a transverse dimension thereof (Examiner’s note: sheath 110 is longer in the axial direction than in the transverse direction (Fig. 1), a proximal end (proximal end = end further from the anchors – not shown), a distal end (distal end = end closer to the anchors – Fig. 1) and a distal section (distal end of sheath 110); 
a plurality of anchor deployers (elongated members 160) which are slidably (paragraph [0032]) disposed relative to the housing (sheath 110) at the distal section (distal end of sheath 110) (Fig. 1) of the housing (sheath 110), each anchor deployer comprising: 
a deployment rod (elongate members 160) which is slidably (paragraph [0032]) disposed relative to the housing (sheath 110) and which includes an elongate resilient configuration (extended configuration shown in Fig. 2D) (Examiner’s note: as noted in paragraph [0035] the elongate members are flexible, and thus are resilient) and a distal end (distal end of elongate members 160) that is configured to extend distally and radially outward from the distal section of the housing (sheath 110) (Examiner’s note: Figure 2D shows the deployment rods, members 160, extending distally and radially outward from the housing), and 
a detachable anchor (anchors 120) which is secured to the distal end of the deployment rod (elongate members 160) (Fig. 1) with a releasable junction (break point on elongate members 160 – shown in Fig. 2F) including a detachment mechanism (means for detaching the elongate members 160 as discussed in paragraph [0042]) (Examiner’s note: Uncoupling is defined as to release the coupling or link between and Fortson teaches a method of detaching the anchors via uncoupling or trimming the elongate members 160 – paragraph [0042], therefore the system of Fortson encompasses, or alternatively, makes obvious a mechanism for detachment) that would be necessarily disposed between the detachable anchor (anchors 120) (paragraphs [0041 – 0042] and Fig. 2F) and the deployment rod (elongate members 160) in use and configured to engage a proximal facing surface (see annotated Fig. 2F) of a tissue layer from a position proximal of the proximal facing surface of the tissue layer (Fig. 2D) (Examiner’s note: Fortson teaches the anchors engage the tissue surrounding the opening (paragraphs [0029, 0032]) and as seen in annotated Fig 2.F below, the anchors 120 include a position proximal of the proximal facing surface for engagement from said proximal facing surface; and 
a tissue grip (distal end of cleat 130) which is deployable from the distal end of the housing (sheath 110) (paragraph [0042]) (Examiner’s note: distal end of cleat 130 is deployed away from the distal end of the housing) and which is configured to be deployed directly to gathered tissue of the tissue layer (Examiner’s note: looking at Fig. 2E/F, the cleat 130 is in direct contact with the tissue layer), secure the gathered tissue of the tissue layer and maintain the tissue in a gathered configuration (Examiner’s note: looking at Fig. 2F, the cleat 130 secures the tissue in the gathered configuration).
However, Fortson is silent regarding wherein the anchors are facing distally and configure to initially engage the proximal facing surface without passing through the passage in the tissue layer. It should be noted, that as noted in paragraphs [0030 – 0031] of Fortson, the anchors 120 can vary as desired for a particular application such that the shape, number, and function of the anchors can change, and as mentioned in paragraph [0029] the anchors of Fortson can be configured to engage and/or grip the tissue surrounding a body lumen opening, or be configured to engage the outer surface of the lumen wall or a combination of the inner and outer surfaces of the lumen wall. 
As to the above, Smith teaches, in the same field of endeavor, a vascular closure device (tissue aperture securing and sealing apparatus; abstract) comprising a housing (elongate member 140) (paragraph [0032]), an anchor deployer (retractor 160), and anchors (plurality of fingers 162), wherein the anchors are facing distally and are configured to initially engage the proximally facing surface (Examiner’s note: as discussed in paragraph [0056] the fingers include a distal portion directed radially inward and extend distally from the base to splay out away from the longitudinal axis of the base, further shown in Fig. 10H; 10C; 10D; additionally paragraphs [0048, 0050, 0052, and 0057] discusses wherein the first surface that is engaged is the outer surface, which is the proximally facing surface, and does not recite wherein the anchors pass through the passage to engage said tissue), thus the claimed limitations are considered encompassed or at least obvious over the teachings of the prior art.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method and device for securing a tissue of Fortson, to incorporate the distally facing anchors and the method steps of engaging the proximally facing surface of Smith because both Smith and Fortson teach the need to grasp tissue from different angles and positions with anchors of different shapes and orientations relative to the tissue as desired by the operator, which allows for the device to be used in multiple scenarios instead of one. Furthermore, because both Fortson and Smith teach methods for closing the tissue, it would have been obvious to substitute one method for the other to achieve the predictable results of securing tissue.
For the sake of simplicity the examiner will be referencing the anchors of Fortson throughout the rest of the rejection, however, it should be understood that the anchors have been modified to face distally and to engage the proximally facing tissue initially without going through the passage.

Annotated Figure 2F of Fortson 

    PNG
    media_image1.png
    269
    532
    media_image1.png
    Greyscale


Regarding claim 2, as discussed above, it would have been obvious to use the medical device of Fortson in view of Smith. Fortson further discloses wherein the housing (sheath 110) further comprises a guidewire lumen (lumen / passageway of sheath 110) extending an axial length thereof (Examiner’s note: while the claim does not require a guidewire currently, it should be understood that Fortson also discloses using a guidewire which passes through the sheath 110 – paragraph [0024]).

Regarding claim 18, as discussed above, it would have been obvious to use the medical device of Fortson in view of Smith. Fortson further discloses wherein each of the detachable anchors (anchors 120) comprises a proximally oriented barb (tip of anchor 120) (Examiner’s note: the tip of the anchor 120 are oriented proximally relative to the base of the anchor).

Regarding claim 19, as discussed above, it would have been obvious to use the medical device of Fortson in view of Smith. Fortson further discloses wherein the detachable anchors (anchors 120) comprise a plurality of proximally oriented barbs (Examiner’s note: Fortson discloses wherein each anchor includes a plurality of hook portions – paragraph [0031]; and thus each hook comprises multiple proximally oriented ‘barbs’, or in this case the distal end of each hook on each of the anchors).

Regarding claim 21, as discussed above, it would have been obvious to use the medical device of Fortson in view of Smith. Fortson further discloses wherein the detachment mechanism of the releasable junction of each anchor deployer (detachment locations as seen on Fig. 2F and briefly discussed in paragraph [0042]) comprises a junction released by mechanical detachment (Examiner’s note: as discussed in paragraph [0042], the retraction of the elongate members uncouples the mandrel 140 and the anchors 120 from the elongate members. As uncoupling is defined as to release the coupling or link between, the retraction of the elongate members equates to, or at least makes obvious the mechanical detachment of the anchors as well as the detachment mechanism).

Regarding claim 22, as discussed above, it would have been obvious to use the medical device of Fortson in view of Smith. Fortson further discloses a lateral surface (outer side wall of cleat 130) configured to extend radially (Fig. 2E) from a distal extension of the housing (sheath 110) while the lateral surface (outer side wall of cleat 130) is disposed within a blood vessel (body lumen 190) to provide a reference point (outer side wall of cleat 130 provides a reference as it forms a perimeter for the anchors 120) between axial relative positions of the wall of the blood vessel and the anchors prior to deployment of the anchors (Fig. 2E).

Regarding claim 23, as discussed above, it would have been obvious to use the medical device of Fortson in view of Smith. Fortson further discloses wherein the anchors (anchors 120) can be deployed a predetermined axial distance (anchors can be deployed to the axial distance of the outer side wall of cleat 130) from the wall of the blood vessel as measured from the lateral surface (outer side wall of cleat 130) which is disposed against the wall of the blood vessel (Fig. 2F).

Claims 3 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fortson (US 20100179590 A1) (cited in previous action) and Smith (US 20080287988 A1) as applied to claim 1 above, and further in view of Gordon (US 5540704) (cited in previous action).
Regarding claim 3, the combination of Fortson and Smith discloses the vessel closure device of claim 1 above.
However, the combination of Fortson and Smith is silent regarding a handle.
As to the above, Gordon teaches, in the same field of endeavor, a tissue closure system comprising a handle (handle 538) (column 26, lines 23 – 61, and Fig. 39) for the purpose of having something for the surgeon to grasp / hold on to during the operation.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Fortson in view of Smith to incorporate a handle on the proximal end of the housing for the purpose of having something for the surgeon to grasp / hold on to during the operation.


Regarding claim 4, as discussed above, it would have been obvious to use the medical device of Fortson in view of Smith. Fortson further discloses the device further comprising a deployment rod pusher (plunger – not shown – paragraph [0036]) operatively coupled to the deployment rods (elongated members 160) (paragraph [0036]).
However, the combination of Fortson and Smith is silent regarding wherein the pusher is spring loaded.
As to the above, Gordon teaches, in the same field of endeavor, a tissue closure system comprising a deployment rod (rigid tube 532) with an anchor (needle 560), and a deployment rod pusher (driver button 528) which is spring loaded and biased towards a retracted position (biased by spring 530) (column 26, lines 23 – 61) for the purpose of being able to extend and retract the anchor with ease, and for forcing the assembly back to its original position (column 28, lines 19 – 52).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the plunger of Fortson in view of Smith to incorporate the spring of Gordon, for the purpose of being able to extend and retract the deployment rods, and for being able to bring the deployment rods back to their original position.

Regarding claim 5, as discussed above, it would have been obvious to use the medical device of Fortson in view of Smith and Gordon. Fortson further discloses wherein the deployment rod pusher (plunger – not shown – Fortson) is operatively coupled to a proximal end of the deployment rods (elongate members 160) (paragraph [0036] – Fortson) and configured to extend the deployment rods (elongate members 160) in a distal direction upon actuation (paragraph [0036]).

Regarding claim 6, as discussed above, it would have been obvious to use the medical device of Fortson in view of Smith and Gordon. Fortson further discloses wherein the deployment rods (elongate members 160) are configured to extend and retract simultaneously (Examiner’s note: Fortson states in paragraph [0036] that the plunger is coupled to a proximal end of both of the elongate members 160, thus actuating the plunger would extend / retract the deployment rods simultaneously).

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Fortson (US 20100179590 A1) (cited in previous action) and Smith (US 20080287988 A1) applied to claim 1 above, and further in view of Noda (US 20120010633 A1) (cited in previous action).
Regarding claims 7 and 8, the combination of Fortson and Smith discloses the device of claim 1 above.
However, the combination of Fortson and Smith is silent regarding wherein the tissue grip is (i) [claim 7] disposed on the distal end of the housing around the anchor deployers, and (ii) [claim 8] wherein the tissue grip comprises a lock ring disposed about the anchor deployers which includes a self-retracting coil  with a central lumen which is sized to allow movement of the tissue portions while the self-retracting coil is in an expanded state and which has an interior surface of the central lumen that is configured to compress and secure the tissue portions relative to each other when in a retracted state. 
As to the above, Noda teaches, in the same field of endeavor, a vascular closure device (vessel closure) (abstract), comprising a housing (applicator tube 146) a proximal end (proximal end = end further from the hooks – not shown), a distal end (distal end = end closer to the anchors – Fig. 37) and a distal section (distal end of applicator tube 146); a plurality of anchor deployers (shaft of hooks 150) which are slidably (paragraph [0092]) disposed within the housing (applicator tube 146) an deployment rod (shaft of hooks 150), an anchor (hook ends of hooks 150), and a tissue grip (compression ring 144) (i) [claim 7] wherein the tissue grip (compression ring 144) is disposed on the distal end of the housing (distal end of applicator tube 146) around the anchor deployers (shafts of hooks 150) and which is configured to compress and secure tissue portions relative to each other once deployed from the distal end of the housing (distal end of applicator tube 146) (paragraph [0092]); and (ii) [claim 8] wherein the tissue grip (compression ring 144) comprises a lock ring (compression ring 144) disposed about the anchor deployers (disposed about the applicator 146 which is disposed about the shafts of the hooks 150) which includes a self-retracting coil (the ring 144 self-retracts when pushed off of the applicator tube 146 – paragraph [0092]) (Examiner’s note: Merriam-Webster defines a “coil” as “a single loop” – thus ring 144 can be described as a coil) with a central lumen (central lumen of compression ring 144) which is sized to allow movement of the tissue portions while the self-retracting coil is in an expanded state (Examiner’s note: figure 37 shows the compression ring 144 in the expanded state, where the lumen of the ring 144, is large enough to receive / allow movement of the tissue) and which has an interior surface of the central lumen that is configured to compress and secure the tissue portions relative to each other when in a retracted state (Examiner’s note: figure 42 shows the compression ring 144 in the retracted state, where the interior surface of the lumen compresses the tissue to secure tissue portions relative to each other).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Fortson in view of Smith to swap the cleat 130 of Fortson with the compression 144 of Noda because both Fortson and Noda teach the method of grasping and maintaining the tissue in a closed state by deploying a secondary structure after the hooks have gathered said tissue. Furthermore both Fortson (paragraph [0023]) and Noda (paragraph [0097]) teach wherein the tissue grip is biodegradable and meant to be left within the body. 

Claims 9 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fortson (US 20100179590 A1) (cited in previous action) and Smith (US 20080287988 A1) as applied to claim 1 above, and further in view of Shimizu (US 20150265350 A1) (cited in previous action).
Regarding claims 9 and 10, the combination of Fortson and Smith discloses the device of claim 1 above.
However, the combination of Fortson and Smith is silent regarding wherein the tissue grip comprises an adhesive as recited in claim 9, preferably wherein the adhesive is cyanoacrylate as recited in claim 10.
As to the above, Shimizu teaches, in the same field of endeavor, a tissue closure device comprising anchors (arms 26), and an outlet port (supply tube 100) for disposing an adhesive for the purpose of occluding the body lumen (paragraph [0210 – 0211]), and wherein the adhesive is preferable are cyanoacrylate because they exhibit an embolizing effect immediately upon discharge (paragraph [0211]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the device of Fortson in view of Smith to incorporate an adhesive such as cyanoacrylate for the purpose of occluding the body lumen and providing an immediate embolizing effect.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Fortson (US 20100179590 A1) (cited in previous action) and Smith (US 20080287988 A1) as applied to claim 1 above, and further in view of Drasler (US 20130006297 A1) (cited in previous action).
Regarding claim 20, as discussed above, it would have been obvious to use the medical device of Fortson in view of Smith. Fortson further teaches wherein the anchors (anchors 120) can be released from the deployment rod (elongate members 160) via a detachment mechanism as discussed in paragraph [0042], wherein the retraction of the deployment rod (elongate members 160) causes the detachment of the anchors (anchors 120).
However, the combination of Fortson and Smith is silent regarding using a thermal mechanism for releasing the anchors.
As to the above, Drasler teaches, in the same field of endeavor, a vessel closure device comprising a housing (inner sheath 95), a deployment rod (connecting fiber 105), and an anchor (anchor 130); wherein the anchor (anchor 130) is released from the deployment rod (connecting fiber 105) via a thermal or mechanical mechanism (paragraph [0077]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the method of releasing the anchor such that the anchor is released via a thermal mechanism as taught by Drasler, because both Fortson and Drasler teach methods of releasing anchors by cutting the connecting rod.

Response to Arguments
Applicant’s arguments regarding the newly submitted amendments, filed 06/17/2022, specifically regarding the detachable anchor as facing distally and configured to initially engage the proximal facing surface of the tissue layer,,. without passing through the passage in the tissue layer, with respect to the rejection(s) of claim(s) 1 – 10 and 18 – 23 under Fortson have been fully considered and are persuasive.  As stated above, the previous rejections have been withdrawn in view of the amendments.  However, upon further consideration, a new ground(s) of rejection is made in view of Fortson in view of Smith.  It is noted that Smith is relied upon for teaching the newly added claim limitation.
Applicant’s arguments, filed 06/17/2022, with respect to the previous rejection(s) of claim 1 under Fortson and the teaching of a detachment mechanism have been fully considered but they are not persuasive.
Regarding the argument of “Fortson does not teach or suggest a vascular closure device comprising a plurality of anchor deployers with each anchor deployer comprising a deployment rod and a detachable anchor which is secured to the distal end of the deployment rod with a releasable junction including a detachment mechanism” and “Fortson does not identify or discuss such a break point in the written specification”, as stated above Fortson discloses a releasable junction on the deployment rod as shown as the separation seam in Fig. 2F, and further teaches wherein the anchor deployers (elongate members 160) are uncoupled from the cleat 130 / anchors 120 and may be trimmed – paragraph [0042]. The uncoupling / trimming of elongate members is the detachment mechanism, as they are mechanisms which facilitate the detachment of the elongate members from the cleat 130. Further, looking at Fig. 2F, Fortson shows wherein the elongate members are no longer attached to the cleat / anchors, and have broken away from the cleat, the examiner points to this point as the “break point”. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Andrew P. Restaino/Examiner, Art Unit 3771        

/KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771